aw Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 1 of 29
Q-LUNG
b meine
KSCAMD: USA O#2015R0688 ue Ca

f , Lovee
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICTOR MARYEAND | 7

’, UNDER SEAL

Foe

v. LY /<crwitwar NO. JKB-16-0259

UNITED STATES OF AMERICA

co

+ fe

tt

    

Violent Crime in Aid of
Racketeering, 18 U.S.C. §
1959(a)(2), (3), 18 U.S.C. § 2;
Conspiracy te Commit Money
Laundering, 18 U.S.C.

§ 1956(h))

a.k.a. Truco,

* (Conspiracy to Participate in a

* Racketeering Enterprise, 18

* U.S.C. § 1962(d); Conspiracy to
JORGE RAUL GUERRA CASTILLO, * Commit a Violent Crime in Aid

a.k.a. Pefon, * of Racketeering, 18 U.S.C. §

CARLOS ALAS BRIZUELA, * 1959(a)(6); Committing a

*

*

*

CARLOS HERNANDEZ DIAZ,
a.k.a. Positivo,
MILTON PORTILLO RODRIGUEZ,
a.k.a. Little Gangster,
a.k.a. Seco,
JUAN CARLOS SANDOVAL RODRIGUEZ,
a.k.a, Picaro,
FRANCISCO RAMIREZ PENA,
a.k.a. Tepo,
a.k.a. Advertensia,
JOSE ALBERTO SIBRIAN GARCIA,
a.k.a. Chango,
DARWIN ARIAS MEJIA,
a.k.a. City,
a.k.a. City Boy,
DAVID ERNESTO NOLASCO SORIANO,
a.k.a. Gordo,
a.k.a. Mole,
MIGUEL LOPEZ ABREGO,
a.k.a. Timido,
ALBARO ROSA MORENO,
a.k.a Slow,
ERVIN ARRUE FIGUEROA,
a.k.a, Tricky,
RONALD MENDEZ SOSA,
EDWIN RUIZ URRUTIA,
a.k.a. Sylvestre,
BRENDA ARGUETA ARGUETA,

a.k.a Prima,

eo
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 2 of 29

SAMUEL DIAZ RAMOS, *
a.k.a. Pequeno,
DARVIN GUERRA ZACARIAS, *
a.k.a. Chapin,
LUIS FERNANDO CRUZ RODRIGUEZ,
a.k.a. Catra,
AXEL RODRIGUEZ ARGUETA,
a.k.a. Dimaria,
CARLOS VENTURA MORALES,
a.k.a. Pantalla,
CHRISTIAN RODRIGUEZ HERNANDEZ,
a.k.a. Skinny,
and
DANNY HERNANDEZ SOLORZANO,
a.k.a. Titre,

%

Hoo

a OH OR OX

Defendants.

* oe * & & & & & & & & & F&F & F&F 8H % & &€ FF #F F&F HH & & KF KH KF &K HF KF KF KF
FOURTH SUPERSEDING INDICTMENT
COUNT ONE
(Conspiracy to Participate in a Racketeering Enterprise}
The Grand Jury for the District of Maryland charges that:

At all times relevant to this Fourth Superseding Indictment:
Introduction

1. La Mara Salvatrucha, also known as the MS-13 gang -(“MS-13”), was a gang
composed primarily of immigrants or descendants of immigrants from El Salvador, with members
operating in the State of Maryland, including in Anne Arundel County, Montgomery County,
Prince George’s County, and Frederick County, and throughout the United States.

2. The name “Mara Salvatrucha” was a combination of several slang terms. The word
“Mara” was the term used in El Salvador for “gang.” The word “Salvatrucha” was a combination
of the words “Salva,” which was an abbreviation for “Salvadoran,” and “trucha,” which was a

slang term for “fear us,” “look out,” or “heads up.”

ra
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 3 of 29

a. In the United States, MS-13 has been functioning since at least the 1980s. MS-13
originated in Los Angeles, California, where MS-13 members banded together for protection
against the larger Mexican groups. MS-13 evolved into a gang that engaged in turf wars for the
control of drug distribution locations. MS-13 quickly spread to states across the country, including
Maryland.

4, MS-13 was a national and international criminal organization and was one of the
largest street gangs in the United States. Gang members actively recruited members, including
juveniles, from communities with a large number of Salvadoran immigrants.

s. [RD cvrrrs castiizo, aras BRIZUELA,

GE HERNANDEZ DIAZ, PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ,
RAMIREZ PENA, SIBRIAN GARCIA, ARIAS MEJIA, NOLASCO SORIANO, LOPEZ
ABREGO, ROSA MORENO, ARRUE FIGUEROA, MENDEZ SOSA, RUIZ URRUTIA,
ARGUETA ARGUETA, DIAZ RAMOS, RODRIGUEZ ARGUETA, VENTURA
MORALES, RODRIGUEZ HERNANDEZ, HERNANDEZ SOLORZANO, and others
known and unknown to the Grand Jury, were members and associates of MS-13.

6. Members af MS-13 from time to time signified their membership by wearing
tattoos reading “MARA SALVATRUCHA,” “MS,” “MS-13,” or similar tattoos, often written in
gothic lettering. Members also signified their membership through tattoos of devil horns in various
places on their bodies. Members sometimes avoided conspicuous MS-13 tattoos, instead wearing
discreet ones such as “503,” spider webs, three dots in a triangle formation signifying the phrase
“(mi vida loca,” or clown faces with phrases such as “laugh now, cry later.” Some MS-13 members
have chosen not to have tattoos at all, or to have them placed on areas such as the hairline where

they can be easily covered to conceal their gang affiliation from law enforcement.
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 4 of 29

qT. The gang colors of MS-13 were blue, black, and white, and members often wore
clothing, particularly sports jerseys, with the number “13,” or with numbers that, when added
together, totaled 13, such as “76.” MS-13 members also wore blue and white clothing to represént
their membership, including blue and white shoes such as the Nike “Cortez” sneakers. As with
tattoos, some MS-13 members selected more discreet ways of dressing to signify their membership
and at the same time avoid détection by law enforcement.

8. MS-i3 members referred to one another by their gang names, or monikers, and
often did not know fellow gang members except by their gang names.

9, Members of MS-13 were expected to protect the name, reputation, and status of the
gang from rival gang members and other meee MS-13 members required that all individuals
show respect and deference to the gang and its membership. To protect the gang and to enhance
its reputation, MS-13 members were expected to use any means necessary to force respect from
those who showed disrespect, including acts of intimidation and violence. MS-13°S creed was
based on one of its mottos, “Mata, viola, controlla,’ which translated in sum and substance to,
“Kill, rape, control,” and, “ver oir y callar,” which means, “see nothing, hear nothing and say
nothing.”

10. ' Members and associates of MS-13 frequently engaged in criminal activity,
including, but not limited to, murder, assault, drug trafficking, robbery, and extortion, as well as
attempts and conspiraciés to commit such offenses. MS-13 members were required to commit acts
of violence to maintain membership and discipline within the gang, as well as against nval gang
members. Participation in criminal! activity by a member, particularly in violent acts directed at
rival gangs or as directed by gang leadership, increased the respect accorded 1o that member,

resulted in that member maintaining or increasing his position in the gang, and opened the door to
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 5 of 29

a promotion to a leadership position. One of the principal rules of MS-13 was that its members
must attack and kill rivals whenever possible. Rivals were often referred to as “chavalas.” MS-
13, in the areas of Frederick County, Anne Arundel County, Prince George’s County and
Montgomery County, Maryland, maintained rivalries with the 18th Street and Bloods gangs,
among others.

11. Prospective members who sought to join MS-13 were required to prove themselves
over time. Individuals who associated with and were friends of the gang were called “paisas.”
Individuals who did favors and other acts for the gang were called “paros.” Persons being
observed by the gang for potential membership were known as “observations.” Individuals who
had advanced to the final level before being “jumped in” were called “chequeos.” Chequeos
underwent a probationary period during which they were required to commit additional, more
serious crimes on behalf of MS-13 to achieve trust and prove their loyalty to the gang. To join
MS-13 and become full members or “homeboys,” prospective members were required to complete
an initiation process, often referred-to as being “jumped in” or “beat in” to the gang. During that
initiation, other members of MS-13 would beat the new member, usually until a gang member
finished counting aloud to the number thirteen, representing the “13” in MS-13.

12. MS-13 was an international criminal organization, and was organized in Maryland
and elsewhere into “cliques,” that is, smaller groups operating in a specific city or region. Cliques
operated under the umbrella rules of MS-13. MS-13 cliques often worked together cooperatively
to engage in criminal activity and to assist one another in avoiding detection by law enforcement.
In Maryland and the surrounding areas these cliques included, among others, the Fulton Locos
Salvatrucha (“FLS” or “Fulton”), Hempstead Locos Salvatrucha (“HLS” or “Hempstead”),

Uniones Locotes Salvatrucha (“ULS”), Molinos Locotes Salvatrucha (“MLS”), Hollywood Locos
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 6 of 29

Salvatrucha (‘“HWLS”)}, Normandie Locos Salvatrucha (“NLS” or *“Normandie”), Sailors Locos
Salvatrucha Westside (“SLSW” or “Sailors”), Coronados Locos Salvatrucha (“CLS”), Parkview
Locos Salvatrucha (“PVLS"), Guanacos Little Psychos Salvatrucha (“GLS”), and Langley Park
Salvatrucha (“LPS”).

13. a GUERRA CASTILLO, ALAS BRIZUELA, P|

BE ern anvez DIAZ, PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ,
RAMIREZ PENA, SIBRIAN GARCIA, ARIAS MEJIA, NOLASCO SORIANO, LOPEZ
ABREGO, ROSA MORENO, ARRUE FIGUEROA, MENDEZ SOSA, RUIZ URRUTIA,
ARGUETA ARGUETA, DIAZ RAMOS, RODRIGUEZ ARGUETA, VENTURA
MORALES, RODRIGUEZ HERNANDEZ, and HERNANDEZ SOLORZANO were
memibers and associates of the Fulton or FLS Clique of MS-13. ROSA MORENO was a member
and associate of the Parkview or PVLS Clique of MS-13. ,

14. Each clique was presided over by the “First Word,” the leader or president of the
clique. The leader was also sometinies referred to as “Primera Palabra,” or “Corredor.” The
“Seoundo Palabra,” or “Second Word,” was the second-in-command of the clique. General
members were required to take orders from the First Word and Second Word. Clique leaders
would often designate particular homeboys to take leadership positions over certain geographical

areas.

15. MS-13 cliques kept in contact and reported to the leaders for their respective
cliques, who were oftentinies based in various states or in El Salvador. Cliques contacted their
leaders based in other stales or El Salvador using cellular telephones during ciique meetings to

keep them updated on gang business, for advice, and to resolve disagreements regarding operations
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 7 of 29

among local cliques. ineacaraied clique leaders based in E] Salvador regularly communicated
and directed orders to Maryland-based cliques through phones smuggled into Salvadoran prisons.
16. | MS-13 members met on a regular basis to, among other things, discuss gang affairs
and report on acts of violence committed by their members, with the goal of inciting and
encouraging further violence. Each clique held clique meetings where business specific to that
clique was discussed. Any perceived indiscretions by members or violations of MS-13 rules were
talked about at clique meetings and punishments or “violations” were issued. Gsintions often
took the form of beatings by fellow MS-13 members, often referred to as “court.” More serious
violations resulted in the issuance of a “greenlight,” which was an order and/or approval to kill.
17. MS-13 leaders from various cliques also held regional meetings to discuss issues
between cliques and discuss criminal ventures among the cliques. Clique leaders from across the
United States, from other countries, and within regions of the United States would meet or
communicate by telephone conference to discuss gang rules and gang business, to resolve
problems or issues among cliques and gang. members of different cliques, and to unite gang

members from across the country.

18. MS-13 received money and income from sources including member dues and the
extortion or “taxing” of brothels arid other illegitimate businesses, as well as narcotics trafficking.
and the commission of robberies. Such funds were used for gang purposes, including obtaining
weapons and providing support for MS-13 gang members who were imprisoned in the United
States, both inside and outside of Maryland, and in E! Salvador.

19. MS-13 members eonmunened about gang activities with other MS-13 members

in Maryland and elsewhere using mobile telephones, telephone text messages, social media such
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 8 of 29

as Facebook, e-mail accounts, and other modés of communication. Additionally, MS-13 members
used international money wire transfers to conduct and promote gang activities.

The Racketeering Enterprise

20. MS-13, including its leadership, membership, and associates, constituted an
enterprise as defined in 18 U.S.C. § 1961(4), that is, a group of individuals associated in fact that
engaged in, and the activities of which affected interstate and foreign commerce (“the Enterprise”).
The Enterprise constituted an ongoing organization whose members functioned as a continuing
unit for a common purpose of achieving the objectives of the Enterprise.

Purposes of the Enterprise

21. ‘The purposes of the MS-13 Enterprise included:

a. Preserving and protecting the power, territory, reputation, and profits
of the enterprise through the use of intimidation, threats of violence, and violence, including
assaults and murder;

b. Promoting and enhancing the enterprise and its leaders’, members’,
and associates’ activities, including, but not Hmited to, murder, kidnapping, extortion, drug
trafficking, robbery, money laundering, and other criminal activities;

c. Keeping victims, potential victims, and community members in fear
of the enterprise through violence and threats of violence;

d. Providing financial support and information to gang leaders,
members, and associates, including individuals incarcerated in the United States and in El Salvador;

e. Providing assistance to gang leaders, memibers, and associates who

committed crimes on behalf of the enterprise; and
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 9 of 29

f Hindering, obstructing, and preventing jaw enforcement officers
from identifying participants in the enterprise’s criminal activity; from apprehending the
perpetrators of those crimes; and from successfully prosecuting and punishing the offenders.

Means and Methods of the Enterprise

22. Among the means and methods by which the members and associates of MS-13
conducted and participated in the conduct of the affairs of the Serprise were the following:

a. The members and associates of MS-13 used intimidation, threats of
violence, and violence, including assaults and murder, to preserve, expand, and protect MS-13’s
terrilory and activitics, to promote and enhance its prestige, reputation, and position in the
community, and to discipline gang members who had been disloyal or had violated garig rules;

b. The members and associates of MS-13 attended regular gang
meetings and communicated with other MS-13 members to discuss, among other things: the
structure and organization of the gang; past criminal acts committed against rival gang members
and others; identifying rival gang members and others for the purpose of assaulting or murdering
them; efforts to increase gang income, through means such as drug trafficking and extortion; MS-13
leaders, members, and associates who had been arrested or incarcerated; disciplining MS-13
jeaders, members, and associates who had violated gang rules; police interactions with MS-1J3
leaders, members, and associates; the identitics of individuals suspected of cooperating with law
enforcement, and proposed actions to be taken against them; and plans and agreements regarding
the commission of future crimes, as well as ways to conceal these crimes;

c. The menibiexs and associates of MS-13 also communicated with
other MS-13 members in Maryland and elsewhere, and represented their gang allegiance, through
social media such as Facebook, including by posting photographs of themselves with other gang

members, showing garg hand signs, wearing colors or clothing associated with MS-13, and posing
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 10 of 29

with weapons or gang-related graffiti, and by sending and/or posting messages referencing their
affiliation with MS-13;

d. The members and associates of MS-13 financed the enterprise
through a variety of activities, including the extortion of money — sometimes referred to as “rent”
~from gang members and from legitimate and illegitimate businesses operating on the gang’s turf,
as well as through the commission of robberies;

é. The members and associates of MS-13 distributed and agreed to
distribute controlled substances on behalf of the gang;

f. The funds raised by the gang were used for gang purposes, including
obtaining weapons and providing support for MS-13 gang members, including those imprisoned in
the United States, inside and outside of Maryland, and in E] Salvador;

2. The members and associates of MS-13 hindered and obstructed the
efforts of Jaw enforcement to identify, apprehend, and successfully prosecute and punish gang
members;

h. The members and associates of MS- 13 would investigate rival gang
members or other persons targeted for violence; would obtain information about such targets,
including locations frequented by them; and would use such information in their plans fo attack
such targets; and

ls The members and associates of MS-13 would and did agree that acts
involving murder, including conspiracy and attempts to commit murder, and other acts of violence,
would be committed by members and associates of MS-13 against rival gang members and persons
deemed as threats to MS-13 and for the purpose of imposing discipline within the gang, and on

other occasions as deemed necéssary.

id
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 11 of 29

The Racketeering Conspiracy

23. Beginning on a date unknown to the Grand Jury, but at least prior to in or about

201 5, and continuing through at least in or about 2017, in the District of Maryland and elsewhere,

 
   
 

 

JORGE RAUL GUERRA CASTILLO,
a.k.a. Pelon,
CARLOS ALAS BRIZUELA,
a.k.a. Truco,
a.k.a. Stewie,

CARLOS HERNANDEZ DIAZ,
a.k.a. Positivo,
MILTON PORTILLO RODRIGUEZ,
a.k.a. Little Gangster,
a.k.a. Seco,

JUAN CARLOS SANDOVAL RODRIGUEZ,
a.k.a. Picaro,
FRANCISCO RAMIREZ PENA,
a.k.a. Tepo,

a.k.a. Advertensia,

JOSE ALBERTO SIBRIAN GARCIA,
a.k.a. Chango,

DARWIN ARIAS MEJIA,

a.k.a. City,

a.k.a. City Boy,

DAVID ERNESTO NOLASCO SORIANO,
a.k.a. Gordo,

a.k.a. Mole, '
MIGUEL LOPEZ ABREGO,
a.k.a. Timid,
ALBARO ROSA MORENO,
a.k.a Slow,

ERVIN ARRUE FIGUEROA,
a.k.a. Tricky,
RONALD MENDEZ SOSA,
EDWIN RUIZ URRUTIA,
a.k.a. Sylvestre,
BRENDA ARGUETA ARGUETA,
a.k.a Prima,
SAMUEL DIAZ RAMOS,
a.k.a. Pequeno,

11
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 12 of 29

AXEL RODRIGUEZ ARGUETA,
a.k.a. Dimaria,

CARLOS VENTURA MORALES,
a.k.a. Pantalla,

CHRISTIAN RODRIGUEZ HERNANDEZ,
a.k.a. Skinny, and
DANNY HERNANDEZ SOLORZANO,
a.k.a. Titre,

defendants herein, and others known and unknown to the Grand Jury, being persons employed by
and associated with MS-13, an enterprise engaged in, and the activities of which affected, interstate
and foreign commerce, did knowingly conspire to violate Title 18 U.S.C. § 1962(c), that is to
conduct and participate, directly, and indirectly, in the conduct of the affairs of the MS-13
Enterprise through a pattern of racketeering activity, as defined in 18 U.S.C. §§ 1961(1) and (5),
which pattern of racketeering activity consisted of:
(a) Multiple acts involving:
(1) murder in violation of Maryland Code, Criminal Law §§ 2-201, 2-
204, 2-205, and 2-206, 1-202, and the Common Law of Maryland,
punishable pursuant to Maryland Code, Criminal Law §§ 1-201, 1-
202, 2-201, 2-204, 2-205, and 2-206;

(2} extortion, in violation of Maryland Code, Criminal Law §§ 3-701
and 3-705, 1-202, and the Common Law of Maryland; and

(3) robbery; in violation of Maryland Code, Criminal Law §§ 3-402
and 3-403, 1-202, and the Common Law of Maryland;

(4) kidnapping, in violation of Maryland Code, Criminal Law § 3-502,
and the Common Law of Maryland.

(b) Multiple offenses involving drug trafficking in violation of 21 U.S.C. §§ 841 and
846;

(c) Multiple acts indictable under:

(1) 18 U.S.C. § 1951 (relating to interference with commerce, robbery or
extortion); and

(2) 18 U.S.C. §§ 1956 and 1957 (money laundering).

12
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 13 of 29

It was further part of the conspiracy that each defendant agreed that a conspirator would commit
at least two acts of racketeering activity in the conduct of the affairs of the enterprise.
Overt Acts

24. In furtherance of the conspiracy, and to effect the illegal object thereof, the
defendants and their co-conspirators performed, participated in, and did the following acts, among
others, in the District of Maryland and elsewhere:

2015
25. In 2015, these included the following activities:
a. On or about April 7, 2015, ALAS BRIZUELA and other members and

associates of MS-13 conspired to murder Victim | because Victim ] was a suspected rival gang

member,

b. On or about April 7, 2015, members and associates of MS-13 murdered

Victim 1 in Frederick, Maryland.

Cc. Prior to the murder of Victim 1, ALAS BRIZUELA and GUERRA

CASTILLO authorized and ordered the murder of Victim 1.

d. In or about May 2015, ALAS BRIZUELA, GUERRA CASTILLO,
NOLASCO SORIANO, and other members and associates of MS-13 conspired to kidnap and

murder Victim 2.

e.  Onor about May 10, 2015, ALAS BRIZUELA, NOLASCO SORIANO,

and other members and associates of MS-13 kidnapped Victim 2 in Frederick, Maryland.

f. During the kidnapping, members and associates of MS-13 attempted to

extort Victim 2, threatening to kill Victim 2 if he did not pay money to the gang.

13
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 14 of 29

Bs During the kidnapping of Victim 2, ALAS BRIZUELA displayed a firearm

and put the firearm in Victim 2’s mouth.

h. On or about August 28, 2015, ALAS srizuELs

GUERRA CASTILLO, NOLASCO SORIANO, and other members and associates of MS-13,
conspired to maim, assault with a dangerous weapon, and murder Victim 3.

i. Prior to August 28, 2015, ALAS BRIZUELA, [Ld
NOLASCO SORIANO, and DIAZ RAMOS participated in giving another MS-13 member a
“court” (Le., a disciplinary beating) because Victim 3 had not yet been killed.

j. On or about August 28, 2015, NOLASCO SORIANO and other members
and associates of MS-13 repeatedly struck the Victim 3 with a machete and a knife and assaulted

Victim 4 in Frederick, Maryland.

k. Prior to the assault and attempted murder of Victim 3, members and

associates of MS-I3 spoke to ALAS BRIZUELA, Jn and GUERRA

‘CASTILLO. who authorized the murder of Victim 3.

. Ono about August 31, 2015, ALAS BRIZUELA and) nn

murdered Victim 5 by stabbing him with a knife in Wheaton, Maryland.

wm.  Onor shou Deceniber23/2019,4LA8 srizucLs

RODRIGUEZ ARGUETA, and other MS-13 members conspired to murder Victim 6.

n. On or about December 23, 2015, members and associates of MS-13
attempted to murder Victim 6 by stabbing Victim 6 with a knife in Frederick, Maryland.
2016

26. In 2016, these included the following activities:

14
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 15 of 29

a. On or about March 26, 2016, RODRIGUEZ HERNANDEZ and other
members and associates of MS-13 conspired to extort Victim 7 in Langley Park, Maryland.

b. - In or about early May 2016, GUERRA CASTILLO, HERNANDEZ
DIAZ, and other members and associates of MS-13 conspired to murder Victim 8 in Frederick,

Maryland.

e In or about May 2016, HERNANDEZ DIAZ traveled to Frederick,
Maryland with a .38 caliber handgun to murder Victim 8.

d. In or about June 2016, SIBRIAN GARCIA and RAMIREZ PENA were
promoted to the chequeo rank in the Fulton clique of MS-13.

& In or about July 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ, and
other members and associates of MS-13 conspired to murder Victim 9.

f. On or about July 4, 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ, and
other members and associates of MS-13 attempicd to Jure Victim 9 to Wheaton Regional Park for
the purpose of killing him.

g. On or about July 4, 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ, and
other members and associates of MS-13 dug a shallow grave in Wheaton Regional Park in which
they intended to bury Victim 9 after killing him.

h. On July 4, 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ, and other

members and associates of MS-13 attempted to murder Victim 9 by shooting him with a firearm

in the head.

i, On or about July 4, 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ, and
other members and associates contacted GUERRA CASTILLO to report the attempted murder

of Victim 9.

15
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 16 of 29

5 On or about August 28, 2016, SIBRIAN GARCIA, HERNANDEZ DIAZ,
and other members and associates of MS-13 conspired to murder Victim 10 in Wheaton, Maryland.

k. On or about August 28, 2016, HERNANDEZ DIAZ atiempted to murder
Victim 9 by shooting at him with a firearm several times, but failed to strike Victim 10.

l. In or about August 2016, HERNANDEZ nn _ ii and
other MS-13 gang members promoted SIBRIAN GARCIA and RAMIREZ PENA to the rank of
homeboy in the Fulton clique of MS-13 by assaulting them in a ritual referred to as “jumping in.”

m. On or about December 14, 2016, HERNANDEZ DIAZ, HERNANDEZ
SOLORZANO, and other members or associates of MS-13 conspired to murder Victim 11 and
Victim 12.

n. On or about December 14, 2016, HERNANDEZ DIAZ, HERNANDEZ
SOLORZANO, and other members or associates of MS-13 retrieved a firearm and attempted to
murder Victim 11 and Victim 12 by shooting them in Montgomery County, Maryland.

2017

27. In 2017, these included the following activities:

a. In or about March 2017, LOPEZ ABREGO, ROSA MORENO,
PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ, SIBRIAN GARCIA, and other

members and associates of MS-13 conspired to murder Victim 13.

b. On or about March 31, 2017, LOPEZ ABREGO, ROSA MORENO,
PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ, SEBRIAN GARCIA, and other
members and associates of MS-13 lured Victim 13 to a park in Wheaton, Maryland for the purpose

of murdering him.

16
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 17 of 29

c. On or about March 31, 2017. LOPEZ ABREGO, ROSA MORENO,
PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ, SIBRIAN GARCIA, and other
members and associates of MS-13 murdered Victim 13 in Wheaton, Maryland by stabbing him
over 100 times with sharp objects.

d. On or about March 31, 2017, LOPEZ ABREGO, ROSA MORENO,
PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ, SIBRIAN GARCIA, and other
members and associates of MS-13 dismembered Victim 13, removed his heart, and buried him in

a prave.

€. Following the murder of Victim 13 HERNANDEZ DIAZ, RAMIREZ
PENA, and SIBRIAN GARCIA promoted LOPEZ ABREGO to the rank of chequeo in the
Fulton clique of MS-13 for his participation in the murder of Victim 13.

ti On or about April 3, 2017, HERNANDEZ DIAZ, ARIAS MEJIA, ROSA
MORENO, and other members and associates of MS-13 conspired to murder Victim 14.

g. On or about April 3, 2017, HERNANDEZ DIAZ, ARIAS MEJIA, ROSA
MORENO, and other members and associates of MS-13 murdered Victim 14 by striking him with
a hard object, hitting him with a machete, and dismembering him with sharp objects in Frederick,

Maryland.

h. On or about April 3, 2017, HERNANDEZ DIAZ, ARIAS MEJIA, ROSA
MORENO, and other members and associates of MS-13 buried the body of Victim 14 in a shallow

grave in Frederick, Maryland.

i. On or about June 14, 2017, ROSA MORENO, RUIZ URRUTIA,
SIBRIAN GARCIA, and other members and associates of MS-13 assaulted Victim 15 and Victim

16 in Wheaton, Maryland.

17
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 18 of 29

i On or about June 14, 2017, an MS-13 member informed other MS-13 gang
members that Victim 17, a suspected member of the 18" Street gang, was hanging out near a

Dunkin Donuts in Wheaton, Maryland.

kk On or about June 14, 2017, HERNANDEZ DIAZ, LOPEZ ABREGO,
SIBRIAN GARCIA, and other members and associates of MS-13 assaulted Victim 17 in

Wheaton, Maryland.

l. In or about June, 2017, GUERRA CASTILLO, PORTILLO
RODRIGUEZ, RAMIREZ PENA, RUIZ URRUTIA, ARGUETA ARGUETA and other
members and associates of MS-13 conspired to murder Victim 18.

m. On or about June 24, 2017, PORTILLO RODRIGUEZ, RAMIREZ
PENA, RUIZ URRUTIA, ARGUETA ARGUETA, and other members and associates of MS-
13 kidnapped and transported Victim 18 to Crownsville, Maryland for the purpose of murdering

her.
Nh On or about June 24, 2017, PORTILLO RODRIGUEZ, RAMIREZ
PENA, RUIZ URRUTIA, and other members and associates of MS-13 murdered Victim 18 in

Crownsville, Maryland by strangling and dismembering her with machetes.

Oo. On or about June 24, 2017, PORTILLO RODRIGUEZ, RAMIREZ
PENA, RUIZ URRUTIA, and other members and associates of MS-13 buried Victim 18 in a

shallow grave in Crownsville, Maryland.

p. In or about July 2017, HERNANDEZ DIAZ, ARIAS MEJIA, and
RAMIREZ PENA promoted PORTILLO RODRIGUEZ and SANDOVAL RODRIGUEZ to

the rank of homeboy in the Fulton clique of MS-13 by assaulting them in a ritual referred to as

“jumping in.”

18
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 19 of 29

q. Between in or about 2015, through on or about 2017, |

GUERRA CASTILLO, ALAS BRIZUELA, QE areve vicurroa,
HERNANDEZ DIAZ, LOPEZ ABREGO, MENDEZ SOSA, PORTILLO RODRIGUEZ,
RAMIREZ PENA, RODRIGUEZ ARGUETA, RODRIGUEZ HERNANDEZ, VENTURA
MORALES, SANDOVAL RODRIGUEZ, SIBRIAN GARCIA, DIAZ RAMOS, and other
members and associates of MS-13 conspired to distribute marijuana to raise funds for MS-13 to
purchase marijuana and weapons for the gang, and to send to MS-13 members and associates in
Maryland, in other states, and in El Salvador.

r. Between in or about 2015, through on or about 2017, ALAS BRIZUELA,

ES veers cast, RB 20s mesa. porti..0

RODRIGUEZ, RAMIREZ PENA, RODRIGUEZ ARGUETA, RODRIGUEZ
HERNANDEZ, SANDOVAL RODRIGUEZ, SIBRIAN GARCIA, VENTURA MORALES,
DIAZ RAMOS, and other members and associates of MS-13 extorted money from victims by
threatening and using force, violence, and fear.

S. Between in or about 2015 through or about 2017, DIAZ RAMOS and other
MS-13 members and associates sent money obtained from the extortion of the owners and
operators of illegal businesses to El Salvador. Often the money was sent through females or non-
MS-13 members to disguise the origin of the money as well as the purpose of the funds (which
was to support MS-13 in Ei Salvador).

t. Between in or about 2015, through on or about 2017, DIAZ RAMOS, and
other MS-13 members possessed firearms on behalf of MS-13 and provided them to members and

associates of MS-13 to use in the gang’s activities.

19
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 20 of 29

u. Between in ot about 2015, through on or about 2017, DIAZ RAMOS, and
other MS-13 members received and stored proceeds from MS-13’s drug sales and extortions and
would send the proceeds to MS-13 members and associates in Maryland, other states, and El
Salvador.

Special Sentencing Factors Regarding Count One

28. On or about April 7, 2015, in the District of Maryland, ALAS BRIZUELA and
GUERRA CASTILLO unlawfully conspired with others known and seers to the Grand Jury
to feloniously, willfully, and with deliberately premeditated malice, kill and murder Victim 1, in
violation of Maryland Code, Criminal Law § 2-201(a)(1) and the Common Law of Maryland, and
punishable pursuant to Maryland Code, Criminal Law § 1-202.

29. On or about August 28, 2015, in the District of Maryland, ALAS BRIZUELA,

HE GUERRA CASTILLO, and NOLASCO SORIANO, conspired with others
known and unknown to the Grand Jury to feloniously, willfully, and with deliberately premeditated
malice, kill and murder Victim 3, in violation of Maryland Code, Criminal Law §-2-201(a)(1) and.
the Common Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-

202.

30. On or about August 31,2015, in the District of Maryland, ALAS BRIZUELA, and
 onseized with others known and unknown to the Grand Jury to feloniously,
willfully, and with deliberately premeditated malice, kill and murder Victim 5, in violation of
Maryland Code, Criminal Law § 2-201 (a)(1) and the Common Law of Maryland, and punishable

pursuant to Maryland Code, Criminal Law § 1-202.

31. On or about December 23, 2015, in the District of Maryland, ALAS BRIZUELA,

RODRIGUEZ ARGUETA, and pI with others known and unknown

to the Grand Jury to feloniousty, willfully, and with deliberately premeditated malice, kill and

20
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 21 of 29

murder Victim 6, in violation of Maryland Code, Criminal Law § 2-201(a)(1) and the Common
Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-202.

32. On or about July 4, 2016 in the District of Maryland, SIBRIAN GARCIA and
HERNANDEZ DIAZ conspired with others known and unknown to the Grand Jury to
feloniously, willfully, and with deliberately premeditated malice, kill and murder Victim 9, in
violation of Maryland Code, Criminal Law § 2-201(a){1) and the Common Law of Maryland, and
punishable pursuant to Maryland Code, Criminal Law § 1-202.

33. On or about August 28, 2016 in the District of Maryland, HERNANDEZ DIAZ
conspired with others known and unknown to the Grand Jury to feloniously, willfully, and with
deliberately premeditated malice, kill and murder Victim 10, in violation of Maryland Code,
Criminal Law § 2-201(a)(1) and the Common Law of Maryland, and punishable pursuant to
Maryland Code, Criminal Law § 1-202.

34, On or about March 31, 2017, in the District of Maryland, LOPEZ ABREGO,
ROSA MORENO, PORTILLO RODRIGUEZ, SANDOVAL RODRIGUEZ, and SIBRIAN
GARCIA unlawfully conspired with others known and unknown to the Grand Jury to feloniously,
willfully, and with deliberately preméditated malice, kill and murder Victim 13, in violation of
Maryland Code, Criminal Law § 2-201(a)(1) and the Common Law of Maryland, and punishable
pursuant to Maryland Code, Criminal Law § 1-202.

35. On or about April 3, 2017, in the District of Maryland, HERNANDEZ DIAZ,
ARIAS MEJIA, and ROSA MORENO unlawfully conspired with others known and unknown
to the Grand Jury to feloniously, willfully, and with deliberately premeditated malice, kill and
murder Victim 14, in violation of Maryland Code, Criminal Law § 2-201(a)(1) and the Common

Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-202.
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 22 of 29

36. On or about June 24, 2017, in the District of Maryland, GUERRA CASTILLO,
ARGUETA ARGUETA, PORTILLO RODRIGUEZ, RAMIREZ PENA, SANDOVAL
RODRIGUEZ, ARRUE FIGUEROA, SOSA, and RUIZ URRUTIA unlawfully conspired with
others known and unknown to the Grand Jury to feloniously, willfully, and with deliberately
premeditated malice, kill and murder Victim 18, in violation of Maryland Code, Criminal Law
§ 2-201(a)(1) and the Common Law of Maryland, and punishable pursuant to Maryland Code,

Criminal Law § 1-202.

All in violation of 18 U.S.C. § 1962(d)

Ze
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 23 of 29

COUNT TWO

(Conspiracy to Murder, Maim, Assault with a Dangerous Weapon, and Assault Resulting
in Serious Bodily Injury in Aid of Racketeering)

The Grand Jury for the District of Maryland further charges that:

1, Paragraphs 1-22 of Count One of this Fourth Superseding Indictment are re-alleged
and incorporated by reference as though fully set forth herein.

2. At all times relevant to this Fourth Superseding Indictment, MS-13, including its
leaders, members, and associates, constituted an enterprise, as defined in Title 18, United States
Code, Section 1959(b)(2), that is a group of individuals associated in fact that engaged in, and the
activities of which affected, interstate and foreign commerce. The enterprise constituted an
ongoing organization whose members functioned as a continuing unit for a common purpose of
achieving the objectives of the enterprise. A primary purpose of the enterprise was to earn money
for its members and associates through drug sales and extortion of local brothels and beer houses.

3, The above-described enterprise, MS-13, through its members and associates,
engaged in racketeering activity as defined in Title 18, United States Code, Sections 1959(b)(1)
and 1961(1), namely, offenses involving narcotics trafficking in violation of Title 21, United States
Code, Sections 841 and 846, acts indictable under Section 1951 (extortion), of Title 18, United
States Code, and acts involving murder in violation of Maryland Code, Criminal Law § 2-201 (a)(1)
and the Common Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law §
1-202, kidnapping in violation of Maryland Code, Criminal Law § 3-502, and the Common Law
of Maryland, and extortion in violation of Maryland Code, Criminal Law §§ 3-701 and 3-705, 1-

202, and the Cominon Law of Maryland.

23
Case 1:16-cr-00259-JKB’' Document 521 Filed 09/04/19 Page 24 of 29

4. On or about August 28, 2015, in the State and District of Maryland and elsewhere,
as consideration for the receipt of, and as consideration for a promise and an agreement to pay,
anything of pecuniary value from MS-13, and for the purpose of gaining entrance to and
maintaining and increasing position in MS-13, an enterprise engaged in racketeering activity,

DAVID ERNESTO NOLASCO SORIANO,
a.k.a. Gordo,
a.k.a. Mole,
the defendant herein, and others known and unknown, unlawfully and knowingly conspired to
murder, maim, assault with a dangerous weapon, and assault resulting in serious bodily injury,
Victim 3, in violation of Maryland common law and Md. Code Ann. Crim. Law § 2-205 and § 3-

202.

18 U.S.C. § 1959(a)(5) and (6)

24
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 25 of 29

COUNT THREE

(Attempted Murder, Maiming, and Assault with a Dangerous Weapon Resulting in Serious
Bodily Injury in Aid of Racketeering)

The Grand Jury for the District of Maryland further charges that:

ly Paragraphs 1-3 of Count Two of this Fourth Superseding Indictment are re-alleged
and incorporated by reference as though fully set forth herein.

2. On or about August 28, 2015, in the State and District of Maryland, as consideration
for the receipt of, and as consideration for a promise and an agreement to pay, anything of
pecuniary value from MS-13, and for the purpose of satuina entrance. to and maintaining and
increasing position in MS-13, an enterprise engaged in racketeering activity,

DAVID ERNESTO NOLASCO SORIANO,
a.k.a. Gordo,
a.k.a. Mole,
the defendant herein, unlawfully and knowingly attempted to murder, maimed, assaulted with a
-dangerous weapon, and assaulted gee in the serious bodily injury, and aided and abetted the
maiming, assault with a dangerous weapon, and assault resulting in serious bodily injury of Victim

3, in violation of Maryland common law and Md: Code Ann. Crim. Law § 2-205 and § 3-202.

18 U.S.C. §§ 1959(a)(2), (3), and (5)
18 U.S.C. § 2

25
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 26 of 29

COUNT FOUR
(Conspiracy to Murder in Aid of Racketeering)
The Grand Jury for the District of Maryland further charges that:
L Paragraphs 1-3 of Count Two of this Fourth Superseding Indictment are re-allesel

and incorporated by reference as though fully set forth herein.

2 The defendants, HERNANDEZ DIAZ, ARIAS MEJIA, and ROSA MORENO,

and CRUZ RODRIGUEZ, together with other persons, known and unknown to the grand jury,
were members and associates of a criminal organization, that is the MS-13 street gang. On or
about April 3, 2017, in the State and District of Maryland and elsewhere, as consideration for the
receipt of, and as consideration for a promise and an agreement to pay, anything of pecuniary value
from MS-13, and for the purpose of gaining entrance to and maintaining and increasing position
in MS-13, an enterprise engaged in racketeering activity,
CARLOS HERNANDEZ DIAZ,
a.k.a. Positivo,
DARWIN ARIAS MEJIA,
a.k.a. City,
a.k.a. City Boy,
ALBARO ROSA MORENO,
a.k.a Slow, and
LUIS FERNANDO CRUZ RODRIGUEZ,
a.k.a. Catra,
the defendants herein, and éthers known and unknown, unlawfully and knowingly conspired to
murder Victim 14, in violation of Maryland Code, Criminal Law § 2-201(a)(1) and the Common

_ Law of. Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-202.

18 U.S.C. § 1959(a)(5)

26
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 27 of 29

COUNT FIVE
(Conspiracy to Commit Murder in Aid of Racketeering)

The Grand Jury for the District of Maryland further charges that: _

Li Paragraphs 1-3 of Count Two of this Fourth Superseding Indictment are re-alleged
and incorporated by reference as though fully set forth herein.

2. The defendants, GUERRA CASTILLO, PORTILLO RODRIGUEZ,
SANDOVAL RODRIGUEZ, RAMIREZ PENA, ARRUE FIGUEROA, MENDEZ SOSA,
RUIZ URRUTIA, ARGUETA ARGUETA, GUERRA ZACARIAS, together with other
persons, known and unknown to the grand jury, were members and associates of a criminal

organization, that is the MS-13 street gang

B. On or about June 24, 2017, in the State and District of Maryland and elsewhere, as
consideration for the receipt of, and as consideration for a promise and an aercerenl to pay,
anything of pecuniary value from MS-13, and for the purpose of gaining entrance to and
maintaining and increasing position in MS-13, an enterprise engaged in racketeering activity,

JORGE RAUL GUERRA CASTILLO,
a.k.a. Pelon,
MILTON PORTILLO RODRIGUEZ,
a.k.a. Little Gangster,
. a.k.a. Seco,
JUAN CARLOS SANDOVAL RODRIGUEZ,
a.k.a. Picaro,
FRANCISCO RAMIREZ PENA,
a.k.a. Tepo,
a.k.a. Advertensia,
ERVIN ARRUE FIGUEROA,
a.k.a. Tricky,
RONALD MENDEZ SOSA,
EDWIN RUIZ URRUTIA,
a.k.a. Sylvestre,
BRENDA ARGUETA ARGUETA,
a.k.a Prima,
DARVIN GUERRA ZACARIAS,

2
Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 28 of 29

a.k.a. Chapin,
the defendants herein, and others known and unknown, unlawfully and knowingly conspired to
ihurder Victiin 18, in violation of Maryland Code, Criminal Law § 2-201(a)(1) and the Common
Law of Maryland, and punishable pursuant to Maryland Code, Criminal Law § 1-202.
18 U-S-C. § 1959(a)(5)

28
_ Case 1:16-cr-00259-JKB Document 521 Filed 09/04/19 Page 29 of 29

COUNT SIX
(Conspiracy to Commit Money Laundering)
The Gtand Jury for the District of Maryland further charges that:
1. Beginning on a date unknown to the Grand Jury, but at least prior to in or about
2015, and continuing through at least in or about 2017, in the District of Maryland and elsewhere,

SAMUEL DIAZ RAMOS,
a.k.a. Pequeno,

did knowingly combine, conspire, confederate, and agree with persons, known and unknown to
the Grand Jury, to conduct and attempt to conduct financial transactions having an effect on
interstate commerce which involved the procecds of specified unlawful activity—to wit, (1)
conspiracy to distribute controlled substances, in violation of 21 U.S.C. § 846; (2) distribution of
controlled substances, in violation of 21 U.S.C. § 841; and (3) interference with commerce by
robbery or extortion, in violation of 18 U.S.C. § 1951—while knowing that the property involved
’ in the financial transactions represented the proceeds of some form of unlawful activity and
knowing that the transactions were designed in whole ard in part to concéal and disguise the
nature, location, source, ownership, and control of the proceeds of said specified unlawful activity,
in violation of 18 U.S.C. § 1956(a)(1)(B)Q).

18 U.S.C. § 1956(h)

Dobw Vil Ieee

ROBERT K. HUR
United States Attorney

A TRUE BILL:

 

Sle3| 4

Foreperson Date:

2g
